Citation Nr: 1821744	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO.  12-18 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to an increased rating in excess for bilateral hearing loss, rated 0 percent disabling prior to June 28, 2013, 10 percent disabling as of June 28, 2013, and 80 percent disabling from August 19, 2017.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Costello, Associate Counsel





INTRODUCTION

The Veteran served on active duty from August 1966 to August 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

The Board notes the Veteran did not request a hearing.  

The Board previously remanded this claim for additional development in January 2015 and May 2017.  As the actions specified in the remand have been completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  Prior to June 28, 2013, at worse, the Veteran had Level III hearing in his right and left ears.

2.  From June 28, 2013 to August 18, 2017, at worse, the Veteran had Level IV hearing in his right and left ears.

3.  From August 19, 2017, at worse, the Veteran has Level XI hearing in his right ear and Level IX hearing in his ear.


CONCLUSIONS OF LAW

1.  Prior to June 28, 2013, the criteria for a compensable rating for a bilateral hearing loss disability are not met.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.85, Part 4, Diagnostic Code 6100 (2017).

2.  From June 28, 2013 to August 18, 2017, the criteria for a rating in excess of 10 percent have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.85, Part 4, Diagnostic Code 6100 (2017).

3.  From August 19, 2017, the criteria for a rating in excess of 80 percent have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.85, Part 4, Diagnostic Code 6100 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Where, as here, a Veteran appeals the denial of a claim for an increased disability rating for a disability for which service connection was in effect before he filed the claim for increase, the present level of disability is the primary concern, and past medical reports should not be given precedence over current medical findings.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  Where factual findings show distinct time periods where the service-connected disability exhibits symptoms which would warrant different ratings, different or "staged" ratings may be assigned for such different periods of time.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  

In evaluating service-connected hearing impairment, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Acevedo-Escobar v. West, 12 Vet. App. 9, 10 (1998); Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  The schedule provides a table (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment.  Testing for hearing loss is conducted by a state-licensed audiologist, including a controlled speech discrimination test (Maryland CNC).

The evaluation is based upon a combination of the percent of speech discrimination and the puretone threshold average which is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  See 38 C.F.R. § 4.85.  Table VII in the schedule is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear, the horizontal rows representing the ear having better hearing and the vertical columns the ear having the poorer hearing.  The percentage evaluation is indicated where the row and column intersect.  Table VIa is used when the examiner certifies that the use of speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of 38 C.F.R. § 4.86.  See 38 C.F.R. § 4.85(c).  

When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  See 38 C.F.R. § 4.86(a).  When the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  See 38 C.F.R. § 4.86(b).

In conjunction with his claim for an increased rating, the Veteran was afforded a VA audiological examination in May 2012.  On the authorized audiological evaluation, puretone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
average
RIGHT
30
60
60
80
58
LEFT
30
60
65
75
58

Speech audiometry revealed speech recognition ability of the bilateral ears at 84 percent.  The examiner indicated that the Veteran had bilateral sensorineural hearing loss and it affected his daily life including difficulty in understanding others during group conversations difficulty watching television.

Under the rating criteria, the examination results constitute Level III hearing in both ears.  When considered together, the result is a noncompensable or 0 percent disability evaluation.  Further, the Board finds that 38 C.F.R. § 4.86(a) is not for application because the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is not 55 decibels or more.  The Board further finds that 38 C.F.R. § 4.86(b) is not for application as the puretone threshold is not 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz.

In June 2013, the Veteran was afforded a VA audiological examination.  On the authorized audiological evaluation, puretone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
average
RIGHT
40
70
65
85
65
LEFT
30
70
70
80
63

Speech audiometry tested speech recognition ability and revealed 80 in the right ear and 80 in the left ear.  However, the VA audiologist did not indicate whether the speech recognition test was conducted under the Maryland CNC as required by 38 C.F.R. § 4.85(a).  The Board remanded this claim in January 2015 and May 2017, in part, to determine whether speech discrimination testing was conducted using the Maryland CNC test.  Requests for information are documented in the claims file, yet no responses were received; therefore, the June 2013 audiological examination does not meet the criteria for an examination for hearing impairment under 38 C.F.R.§ 4.85.   Despite this, the AOJ granted an earlier effective date for the assigned 10 percent rating of June 28, 2013, the date of this examination.  See December 2017 rating decision.  

The Veteran was subsequently examined by VA in April 2015.  On the authorized audiological evaluation, puretone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
average
RIGHT
45
70
65
85
66
LEFT
35
65
65
75
60

Speech audiometry revealed speech recognition ability of 80 percent in the right ear and 80 percent in the left ear.  The examiner indicated that the Veteran had bilateral sensorineural hearing loss and it affected his daily life including difficulty hearing his wife.  

Under the rating criteria, the examination results constitute Level IV hearing in both ears.  When considered together, the result is a 10 percent disability evaluation.  Further, the Board finds that 38 C.F.R. § 4.86(a) is not for application because the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is not 55 decibels or more.  The Board further finds that 38 C.F.R. § 4.86(b) is not for application as the puretone threshold is not 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz.

In August 2017, the Veteran was afforded a VA audiological examination.  On the authorized audiological evaluation, puretone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
average
RIGHT
45
75
70
90
70
LEFT
45
75
80
90
73

Speech audiometry revealed speech recognition ability of 32 percent in the right ear and 40 percent in the left ear.  The examiner indicated that the Veteran had bilateral sensorineural hearing loss and it affected his daily life including difficulty in understanding others during conversations and limiting his ability to hear nature, such as birds chirping and other environmental sounds.  

Under the rating criteria, the examination results constitute Level XI hearing in the right ear and Level IX hearing in the left ear.  When considered together, the result is an 80 percent disability evaluation.  Further, the Board finds that 38 C.F.R. § 4.86(a) is not for application because the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is not 55 decibels or more.  The Board further finds that 38 C.F.R. § 4.86(b) is not for application as the puretone threshold is not 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz.

The Veteran asserts that he is entitled to higher ratings for his hearing loss disability.  As evidenced above, however, notwithstanding the Veteran's complaints, the audiology examination yielded results warranting a noncompensable rating prior to June 28, 2013, a rating of 10 percent from June 28, 2013 to August 18, 2017, and a rating of 80 percent from August 19, 2017.  To the extent that his hearing is impaired, the fact that the Veteran's hearing acuity is less than optimal does not by itself establish entitlement to a higher disability rating.  To the contrary, it is clear from the Rating Schedule that a higher rating can be awarded only when loss of hearing has reached a specified measurable level.  The medical evidence does not support the assignment of ratings higher than those assigned during the entire appeals period. 

The Board in no way discounts the difficulties that the Veteran experiences as a result of his hearing loss.  However, as was explained above, the assignment of disability ratings for hearing impairment is derived by a mechanical application of the rating schedule to the numeric designation assigned after audiometry results are obtained.  Hence, the Board has no discretion in this matter and must predicate its determination on the basis of the results of the audiology results of record.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  In other words, the Board is bound by law to apply VA's rating schedule based on the Veteran's audiometry results.  See 38 U.S.C. § 1155; 38 C.F.R. § 4.1.

For all the foregoing reasons, the Board finds that the evidence does not support the assignment of ratings higher than 0 percent, prior to June 28, 2013, 10 percent, effective June 28, 2013, and 80 percent, effective August 19, 2017.  Therefore, entitlement to an increased rating for the impairment associated with bilateral hearing loss is not warranted. 

In determining whether a higher rating is warranted for service-connected disability, VA must determine whether the evidence supports the Veteran's claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, the preponderance of the evidence is against ratings higher than 0 percent, prior to June 28, 2013, 10 percent, effective June 28, 2013, and 80 percent, effective August 19, 2017.  

Lastly, consideration of a compensable rating on an extraschedular basis pursuant to 38 C.F.R. 3.321 (b)(1) is not warranted because (1) the schedular criteria for hearing loss contemplate the functional effects of difficulty hearing and understanding speech, which are the type/nature of complaints reported by the Veteran in this case; and (2) there is no general requirement on the Board to engage in extraschedular analysis in all hearing loss rating cases.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017); and Martinak v. Nicholson, 21 Vet. App. 447 (2007).  See also, Yancy v. McDonald, 27 Vet. App. 484 (2016).



ORDER

An increased rating in excess for bilateral hearing loss, rated 0 percent disabling prior to June 28, 2013, 10 percent disabling as of June 28, 2013, and 80 percent disabling from August 19, 2017 is denied.




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


